Case 1:20-cv-03835-PAE Document 23 Filed 09/15/20 Page 1 of 2

JONES DAY

250 VESEY STREET * NEW YORK, NEW YORK 10281.1047

TELEPHONE: +1,212,326,3939 * FACSIMILE: + 1.212.755.7306

Direct Number: (212) 326-7808
awaks@JonesDay.com

September 14, 2020

VIA ECF

Hon. Paul A. Engelmayer
Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

Re: MDA Manufacturing, Inc. v. Mexichem Fluor Comercial S.A. De C.V.,
Civil Action No. 20-cv-03835
Plaintiff’?s Letter Motion to Partially Seal Amended Complaint

Dear Judge Engelmayer:

I write on behalf of Plaintiff MDA Manufacturing, Inc. (“MDA”) in the above-captioned
action. MDA respectfully requests an Order, similar to the Court’s Orders May 18 and 20, 2020
(ECF Nos. | and 8), granting MDA leave to (i) file under seal the unredacted version of MDA’s
Amended Complaint (and its exhibits) in this action, and (ii) file a redacted public version of
MDA’s Amended Complaint. An unredacted version of the Amended Complaint, which
highlights in yellow the portions that MDA proposes to redact from the public version, is
enclosed herewith.

As MDA set forth in its May 15, 2020 letter motion regarding its original Complaint (see
ECF No. 1), there are two primary reasons for MDA’s request to file its Amended Complaint
under seal. First, the relevant long-term supply contract (the “Contract”) and its terms, which are
referenced throughout MDA’s Amended Complaint and its exhibits, are subject to a
confidentiality obligation. Specifically, Section 12 of the Contract requires both parties to keep
the Contract and its terms “strictly confidential.” Second, the Contract contains competitively
sensitive pricing information, which is also necessarily referred to in MDA’s Amended
Complaint, and public disclosure of that information would cause harm to MDA.

MDA has sought to minimize the redactions included in the proposed public version of
its Amended Complaint, limiting them only to those necessary portions that refer to confidential
information. MDA therefore respectfully asks the Court to endorse this letter, and to permit
MDA to file an unredacted version of its Amended Complaint (and its exhibits) under seal and to
allow MDA to file publicly the redacted version of that Amended Complaint.

ALKHOBAR « AMSTERDAM « ATLANTA « BEIJING ¢ BOSTON ¢ BRUSSELS «© CHICAGO » CLEVELAND *« COLUMBUS +* DALLAS
DUBAt « DUSSELDORF +« FRANKFURT « HONG KONG ¢ HOUSTON ¢ IRVINE e« JEDDAH * LONDON ¢« LOS ANGELES « MADRID
MEXICO CITY « MIAMI « MILAN » MOSCOW + MUNICH » NEWYORK « PARIS » PERTH + PITTSBURGH ¢ RIYADH ¢ SAN DIEGO
SAN FRANCISCO « SAQ PAULO «© SHANGHAI « SILICON VALLEY » SINGAPORE « SYDNEY « TAIPEI] © TOKYO ¢ WASHINGTON
Case 1:20-cv-03835-PAE Document 23 Filed 09/15/20 Page 2 of 2

Hon. Paul A. Engelmayer
September 14, 2020
Page 2

We appreciate your attention to this matter.

Respectfully submitted,

Allison L. Waks

ee: Theodore M. Grossman, Esq.
Michael A. Platt, Esq.
Debbie McComas, Esq.
Joseph Lawlow, Esq.

Enclosure

Granted. o / iv / om

SO ORDERED. p EN Louth

PAUL A. ENGELMAYER [

Dist 6 lg
September 15, 2020 United States District Judge
